Citation Nr: 1620383	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy (originally claimed as fibromyalgia), to include as due to exposure to herbicides.

2.  Entitlement to service connection for pituitary microadenoma, to include as due to exposure to herbicides.

3.  Entitlement to service connection for ventricular tachycardia, to include as due to exposure to herbicides.

4.  Entitlement to service connection for immune deficiency dermatitis herpetiformis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to February 1967, from November 1968 to November 1970, and from February 1973 to December 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board notes that the Veteran's correspondence received in August 2013 requested that the service connection claim he originally filed for "fibromyalgia ... be renamed Peripheral Neuropathy," leading to the recharacterization of the issue in the August 2013 RO rating decision and in subsequent adjudications.  In January 2016, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the record.  

The Board notes that this appeal originally included four additional issues, documented in the May 2010 statement of the case (SOC) and June 2010 supplemental SOC.  The Veteran's July 2010 VA Form 9 substantive appeal excluded the issue of entitlement to an increased rating right inguinal herniorrhaphy from the appeal, and it is no longer in appellate status.  The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), for low back disability, and for hypertension were each resolved in a May 2015 RO rating decision that granted each of those claims in full.  The issues remaining on appeal at this time are the four issues listed on the preceding page.

The Board also notes that in June 2011 the Veteran appointed the service organization Veterans of Foreign Wars to represent him in this matter, with the appointment noting: "VFW (covered by Virginia Department of Veterans Services)."  In May 2016 he submitted a new VA Form 21-22 appointing "Virginia Department of Veterans Services" as his representative.  The Board accordingly recognizes Virginia Department of Veterans Services as his representative.

The issues of service connection for peripheral neuropathy (originally fibromyalgia), ventricular tachycardia, and immune deficiency dermatitis herpetiformis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Pituitary microadenoma is not a disease listed as presumptively associated with exposure to herbicides, was manifested in service or in the first postservice year, and is not otherwise shown to be etiologically related to the Veteran's service, to include as due to exposure to herbicides.


CONCLUSION OF LAW

Service connection for pituitary microadenoma is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (a)(e) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, there appears to be incomplete documentation of the VCAA notice sent to the Veteran, although the claims-file contains the Veteran's submission of a May 2008 signed acknowledgment of receipt of the VCAA notice letter following his April 2008 claim.  By correspondence in May 2009 and in August 2012, VA notified the Veteran of the information needed to substantiate and complete service connection claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  These letters specifically referenced disabilities other than the pituitary microadenoma addressed by the Board's decision at this time.

It is not alleged that notice was less than adequate.  To the extent that the VCAA notice may have come after the initial adjudication, the timing of such notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as the claim was readjudicated as evidenced by the May 2010 statement of the case and the June 2010 and May 2015 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).

To the extent that the documented VCAA notice letters did not specifically include reference to the pituitary microadenoma issue decided by the Board at this time, the Veteran has demonstrated actual knowledge of the requirements, and of the type of evidence and information needed, to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Actual knowledge can be established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  For example, in his April 2008 claim, his June 2009 notice of disagreement, and January 2016 Board hearing testimony, his statements are to the effect that he is alleging that his pituitary adenoma is causally related to his military service including specifically as due to exposures to herbicide or other chemical/material therein.  Thus, he is aware of the need to show that his pituitary microadenoma is causally related to his military service.

Moreover, the Veteran's representative, including through arguments presented during the January 2016 Board hearing, has likewise exhibited knowledge of the elements needed to prevail on the claim and the evidence needed to support the claim.  Because the Veteran and his representative demonstrated actual knowledge of the elements required to substantiate his claim and identified the type of evidence that would be relevant (the Board hearing featured discussion of the potential importance of obtaining evidence of a diagnosis of pituitary abnormality proximate to the Veteran's military service), the Board concludes that any content error in the VCAA notice did not affect the essential fairness of the adjudication.  At the January 2016 hearing before the undersigned, the Veteran was advised of the pertinent criteria for establishing entitlement to service connection and was also advised of the type of evidence that may support his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices (nor in the conduct of the hearing).  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He has not been afforded a VA examination in connection with the claim of service connection for pituitary adenocarcinoma.  There is no evidence indicating that any such disability may be related to his service; therefore, the low threshold standard for determining when an examination is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Certain chronic diseases, including brain tumors, may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (1 year for brain tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who served in the Republic of  Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

If a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975), has one of a list of diseases associated with exposure to certain herbicide agents [to include Agent Orange], then that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service.  Pituitary microadenoma is not list among the diseases presumed to be associated with exposure to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

A disease diagnosed after discharge may still be service connected if the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran has a current diagnosis of pituitary microadenoma.  It has also been established that the Veteran served in Vietnam and was exposed to herbicides; after prior unsuccessful attempts to verify service in-country in Vietnam, the RO's April 2013 "Agent Orange and PTSD Decision" concluded (with citation of evidence and explanation) that "the veteran was sent TDY to Chu Lai, Vietnam for approximately 20 days in November 1969....  Therefore, exposure to Agent Orange is conceded."  The Board finds no reason to disturb this determination.

Pituitary microadenoma is not listed in 38 C.F.R. § 3.309(e) as a disease related to herbicide exposure; consequently the presumptive provisions of 38 U.S.C.A. § 1116 do not apply in this matter.  What remains for consideration is whether the Veteran's pituitary microadenoma may somehow otherwise be related to his service.  The Veteran's STRs are silent for any complaint, treatment, or diagnosis related to pituitary microadenoma, and there is no evidence of such disability in the first postservice year.

The Veteran's service treatment records present no symptoms or diagnosis associated with pituitary gland disease.  A June 1997 private medical report (in a set received by VA in September 2008) documents that the Veteran had onset of "a severe febrile illness in the fall of 1995 ....  In the spring of 1996 he noted an unnatural weakness, and by the summer of 1996 he had profound fatigue to the point of exhaustion and physical weakness."  The report discusses that "[b]y February 1997 he was aware of erectile dysfunction as well," and "came into medical attention at that point and evidently was found to have a low serum testosterone."  Medical evaluation in June 1997 included consideration that the Veteran may be experiencing "pituitary failure."  The Veteran was subsequently diagnosed with pituitary microadenoma, discussed in multiple subsequent medical reports including in a September 1998 tomography report.

The Board acknowledges the Veteran's lay statements, including in his testimony during his January 2016 Board hearing, asserting a relationship between his pituitary microadenoma and exposure to herbicides or other chemicals and materials during his active service.  In his June and August 2009 written statements, he asserts: "From research I have performed there appears to be sufficient evidence that there is a correlation between the TCDD dioxin on the pituitary gla[n]d."  The Veteran asserts: "[D]ata I have reviewed of endocrine related illnesses suggests that Viet Nam veterans who are suffering from illnesses such as mine and are listed by NSA IOM as having 'inadequate/insufficient/suggestive evidence of no association' should be reconsidered for service connection."  The Veteran has further presented his belief that his pituitary microadenoma is causally linked to his exposure to various chemicals and materials (including DDT and asbestos) during his service in statements submitted when presenting the claim in April 2008 and May 2008, and in his January 2016 Board hearing testimony.  However, the etiology of a disease such as pituitary microadenoma is a medical question beyond the scope of common knowledge.  See Jandreau, supra.  The Veteran is a layperson; he does not identify or present supporting medical literature on the point; his speculations regarding a nexus between his service (including exposure to herbicides or other chemicals/materials) and his pituitary microadenoma are not competent evidence, nor is his interpretation of medical data.  There is no medical evidence of record suggesting a relationship between the pituitary microadenoma and any other chemicals/materials for which the Veteran has described in-service exposure.  The medical evidence of record suggesting a relationship between the pituitary microadenoma and herbicides is limited to the Veteran's assertions.

The Board also acknowledges the Veteran's lay statements during his January 2016 Board hearing, suggesting that his pituitary microadenoma was previously misdiagnosed as a sinus condition.  The Veteran previously contended in his April 2008 claim that his pituitary tumor was "misdiagnosed as sinusitis during my career."  The Board notes that the medical evidence of record, including that associated with the initial discovery and diagnosis of the pituitary microadenoma in the 1990s, presents no notation or medical opinion that indicates that the pituitary microadenoma had been previously misdiagnosed in any manner that would provide a link between the pituitary microadenoma and the Veteran's active duty military service.  No medical evidence indicates that the Veteran's sinus symptoms in service reflect the presence of a pituitary tumor at that time.  The Board notes that the Veteran has a well-documented service and postservice history of significant sinus symptomatology; he previously claimed, and was awarded, service connection for chronic sinusitis, rated 50 percent.  The Veteran has not otherwise argued that the diagnosis of sinusitis (for which he is receiving substantial VA disability compensation) has been medically reconsidered, nor has he submitted any medical evidence indicating that the sinus symptoms in service represented onset of pituitary microadenoma more than 15 years prior to its medical diagnosis.  The Board again notes that the pituitary microadenoma was diagnosed no earlier than 1997, following the onset of particular pertinent symptoms featuring abnormal testosterone levels in 1995; there is no suggestion that such symptoms were manifested during the Veteran's active duty service one-and-a-half decades prior.  The Board observes that a private medical report from September 1997 discusses the Veteran's longstanding sinus symptoms featuring "headaches and facial pain," while describing the Veteran's "pituitary tumor" as "another problem," and lists the "chronic sinusitis" and "Pituitary tumor" as separate diagnoses.

To the extent that the Veteran's assertion suggests that his symptoms medically attributed to sinusitis during service represented manifestations of misdiagnosed pituitary microadenoma, such an assertion is not competent evidence.  The etiology of a disease such as pituitary microadenoma, to include revision or reconsideration of a previously established diagnosis, is a medical question beyond the scope of common knowledge.  See Jandreau, supra.  The Veteran is a layperson; he does not cite to supporting medical literature on the point.

The Board finds that the medical evidence shows that the Veteran's pituitary microadenoma first manifested in symptoms in or around 1995.  Accordingly, the Board is unable to find that the pituitary microadenoma symptoms manifested during service or within a year following service; the Board is unable to find that a continuity of pituitary microadenoma symptomatology is shown following the Veteran's military service.

The preponderance of the evidence is against the Veteran's claim that his pituitary microadenoma is related to his active service, to include as due to his exposure to herbicides therein; therefore, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 55.  The appeal must be denied.


ORDER

Service connection for pituitary microadenoma is denied.


REMAND

The Veteran's January 2016 Board hearing touched upon the importance of establishing whether he has a diagnosed heart disability resulting in the symptom of ventricular tachycardia.  In March 2016, he submitted a written statement to his representative (forwarded to VA) stating: "I have made several doctors' visits to add additional material need[ed] to substantiate[] my appeal and had my cardiologist and an Aorta valve test done yesterday and will fax you the information as soon as I can get it from the doctors."  The referenced medical evidence has not yet been received; it appears to be pertinent to the claim of service connection for ventricular tachycardia.  VA's duty to assist includes making reasonable attempts to secure and  obtain private medical records.  See 38 C.F.R. §§ 3.159(c)(1).

Additionally, as discussed during the January 2016 Board hearing, the Veteran has not had a VA examination with medical opinion concerning the nature and etiology of his peripheral neuropathy and his dermatitis herpetiformis on appeal.  No VA examination for compensation and pension purposes has been performed with regard to the peripheral neuropathy issue, and the February 2015 VA examination report addressing the Veteran's skin/dermatitis herpetiformis does not include an opinion regarding etiology.  The Veteran has expressed his contention that alleged exposure to chemicals including tactical herbicide agents in Vietnam is causally responsible for his peripheral neuropathy and dermatitis herpetiformis.  As is noted above, VA has aclnowledged that the Veteran served in Vietnam, and is presumed to have been exposed to herbicides by virtue of such service.  The Veteran also testified during the January 2016 Board hearing that he first noticed skin symptoms during his military service.  The Board notes that the Veteran's service treatment records include documentation of some skin symptomatology, with April 1977 entries showing that he sought treatment for an itchy skin rash that did not resolve with the initial treatment.

Under the circumstances outlined, and in light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), VA examinations to secure medical advisory opinions regarding the likely etiology of the peripheral neuropathy and the dermatitis herpetiformis are necessary.

Finally, the Board notes that the Veteran's claims-file includes incomplete documentation of compliance with the VCAA notice requirements in this case.  During the processing of this remand, the AOJ shall have the opportunity to ensure full compliance with the pertinent notice requirements (and to document the provision of such notice in the claims-file).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues on appeal.  In particular, the AOJ should ensure that the Veteran's record contains documentation of the provision of the required VCAA-mandated notice to the Veteran concerning the service connection issues on appeal.

2.  The AOJ should again ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for each of the disabilities at issue in this appeal.  He should be asked to identify the private provider(s) of medical care he received for the neuropathy, skin, and heart disabilities on appeal.  In particular, the Veteran should be asked to identify the provider of the cardiology evaluation he described in his March 2016 correspondence (including regarding aortic valve testing), and/or to provide the records from this evaluation.  The AOJ should also ask the Veteran to provide all releases necessary for VA to secure complete records of all private evaluations and treatment (any records not already associated with the record).  The AOJ should secure complete records of all such treatment and evaluation (those not already in the record) from the sources identified.

3.  The AOJ should arrange for the Veteran to be examined by a dermatologist to ascertain the nature and likely etiology of his skin disability on appeal.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disability entity found/shown by the record (including dermatitis herpetiformis shown on a February 2015 VA examination report).

(b) Please identify the likely etiology for each skin disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability was incurred or aggravated during, or by, the Veteran's service?  In answering this question, please specifically address the significance, if any, of the Veteran's presumed exposure to tactical herbicide agents (such as Agent Orange), his reported exposure to other chemicals and materials such as DDT and asbestos, and the service treatment records showing April 1977 treatment for an itchy skin rash that did not resolve with the initial treatment.

In responding to the above, please specifically discuss the Veteran's lay statements concerning his account of his service and postservice symptom history.  The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

4.  The AOJ should also arrange for a neurology examination of the Veteran to ascertain the nature and likely etiology of his claimed peripheral neuropathy.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each peripheral nerve disability entity found.

(b) Please identify the most likely etiology for any/each peripheral nerve disorder entity diagnosed.  Specifically: Is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service?  In the response, please specifically address the significance, if any, of the Veteran's presumed exposure to tactical herbicide agents (such as Agent Orange), and his reported exposure to other chemicals and materials such as DDT and asbestos.

In responding to the above, please specifically discuss the Veteran's lay statements concerning his account of his in-service and post-service symptom history.  The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

5.  Thereafter, the AOJ should review the expanded record and undertake any other development suggested by the expanded record.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


